Name: Council Decision 2014/380/CFSP of 23 June 2014 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya
 Type: Decision
 Subject Matter: maritime and inland waterway transport;  European Union law;  Africa;  economic geography;  international trade;  oil industry;  international affairs
 Date Published: 2014-06-24

 24.6.2014 EN Official Journal of the European Union L 183/52 COUNCIL DECISION 2014/380/CFSP of 23 June 2014 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 28 February 2011, the Council adopted Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya (1). (2) On 19 March 2014, the United Nations Security Council adopted Resolution 2146 (2014) (UNSCR 2146 (2014)), authorising UN Member States to inspect on the high seas vessels designated by the Committee established pursuant to paragraph 24 of UNSCR 1970 (2011) (the Committee). (3) UNSCR 2146 (2014) provides that flag States of designated vessels shall, if the designation by the Committee has so specified, take the necessary measures to direct such vessels not to load, transport, or discharge crude oil illicitly exported from Libya aboard the vessels, in the absence of direction from the Government of Libya focal point. (4) Furthermore, UNSCR 2146 (2014) provides that UN Member States shall, if the designation by the Committee has so specified, take the necessary measures to prohibit designated vessels from entering their ports, unless such entry is necessary for the purpose of an inspection, in the case of emergency or in the case of return to Libya. (5) In addition, UNSCR 2146 (2014) provides that if the designation by the Committee has so specified, the provision of bunkering services, such as provision of fuel or supplies, or other servicing of vessels, to designated vessels should be prohibited, unless the provision of such services is necessary for humanitarian purposes, or in the case of return to Libya. (6) UNSCR 2146 (2014) also provides that if the designation by the Committee has so specified, financial transactions with respect to crude oil illicitly exported from Libya aboard designated vessels should not be engaged in. (7) In accordance with Decision 2011/137/CFSP, the Council has carried out a complete review of the lists of persons and entities set out in Annexes II and IV to that Decision. (8) The identifying information in relation to one entity on the list of persons and entities set out in Annex IV to Decision 2011/137/CFSP should be updated. (9) There are no longer grounds for keeping two entities on the list of persons and entities set out in Annex IV to Decision 2011/137/CFSP. (10) Decision 2011/137/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/137/CFSP is hereby amended as follows: (1) the following Articles are inserted: Article 4b 1. Member States may, in accordance with paragraphs 5 to 9 of UNSCR 2146 (2014), inspect on the high seas designated vessels, using all measures commensurate to the specific circumstances, in full compliance with international humanitarian law and international human rights law, as may be applicable, carry out such inspections and direct the vessel to take appropriate actions to return the crude oil, with the consent of and in coordination with the Government of Libya, to Libya. 2. Member States should, before undertaking an inspection as referred to in paragraph 1, first seek the consent of the vessel's flag State. 3. Member States undertaking an inspection as referred to in paragraph 1 shall submit promptly a report on the inspection to the Committee containing relevant details, including efforts made to seek the consent of the vessel's flag State. 4. Member States undertaking inspections as referred to in paragraph 1 shall ensure that such inspections are carried out by warships and ships owned or operated by a State and used only on government non-commercial service. 5. Paragraph 1 shall not affect the rights, obligations or responsibilities of Member States under international law, including rights or obligations under the United Nations Convention on the Law of the Sea, including the general principle of exclusive jurisdiction of a flag State over its vessels on the high seas, with respect to non-designated vessels and in any other situation than that referred to in that paragraph. 6. Annex V includes the vessels referred to in paragraph 1 designated by the Committee in accordance with paragraph 11 of UNSCR 2146 (2014). Article 4c 1. A Member State that is a flag State of a designated vessel shall, if the designation by the Committee has so specified, direct the vessel not to load, transport, or discharge crude oil illicitly exported from Libya aboard the vessel, in the absence of direction from the Government of Libya focal point, as referred to in paragraph 3 of UNSCR 2146 (2014). 2. Member States shall, if the designation by the Committee has so specified, deny entry into their ports of designated vessels, unless such entry is required for the purpose of an inspection, or in the case of emergency or in the case of return to Libya. 3. The provision by nationals of Member States or from the territories of Member States of bunkering services, such as provision of fuel or supplies, or other servicing of vessels, to designated vessels shall, if the designation by the Committee has so specified, be prohibited. 4. Paragraph 3 shall not apply where the competent authority in the relevant Member State determines that the provision of such services is necessary for humanitarian purposes, or that the vessel returns to Libya. The Member State concerned shall notify the Committee of any such authorisation. 5. Financial transactions by nationals of Member States or entities under their jurisdiction or from the territories of Member States with respect to crude oil illicitly exported from Libya aboard designated vessels shall, if the designation by the Committee has so specified, be prohibited. 6. Annex V includes the vessels referred to in paragraphs 1, 2, 3 and 5 designated by the Committee in accordance with paragraph 11 of UNSCR 2146 (2014).; (2) in Article 8, paragraph 1 is replaced by the following: 1. The Council shall implement modifications to Annexes I, III and V on the basis of the determinations made by the Committee.; (3) the following Article is inserted: Article 9b Where the Committee designates a vessel as referred to in Article 4b(1) and Article 4c(1),(2),(3) and (5), the Council shall include such vessel in Annex V.. Article 2 Annex I to this Decision shall be added to Decision 2011/137/CFSP as Annex V. Article 3 Annex IV to Decision 2011/137/CFSP is amended as set out in Annex II to this Decision. Article 4 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Luxembourg, 23 June 2014. For the Council The President C. ASHTON (1) OJ L 58, 3.3.2011, p. 53. ANNEX I ANNEX V LIST OF VESSELS REFERRED TO IN ARTICLE 4b(1) AND ARTICLE 4c(1),(2),(3) AND (5) ¦ ANNEX II Annex IV to Decision 2011/137/CFSP is hereby amended as follows: (1) the entry for the entity Capitana Seas Limited is replaced by the following entry: Name Identifying information Reasons Date of listing 36. Capitana Seas Limited BVI-incorporated entity owned by Saadi Qadhafi 12.4.2011 (2) the entries for the following entities are deleted:  Libyan Holding Company for Development and Investment,  Dalia Advisory Limited (LIA sub).